



Exhibit 10(b)8
CAPITAL FUNDS AGREEMENT
THIS AGREEMENT dated as of June 21, 1974 by and between Middle South Utilities,
Inc. (Middle South) and Middle South Energy, Inc. (Company);
W I T N E S S E T H :
Whereas, Mississippi Power & Light Company (MP&L), a subsidiary of Middle South,
is presently undertaking the Grand Gulf Nuclear Electric Station project
(Project), a two unit nuclear-fueled electric generating plant having an
expected aggregate capacity of 2,500,000 KW and to be located near Port Gibson,
Mississippi, the first unit of which is presently expected to be placed in
commercial operation in 1980 and the second unit of which is presently expected
to be placed in commercial operation in 1982, or later; and
Whereas, MP&L proposes to transfer such assets (consisting chiefly of land,
engineering and design work and licensing costs) as comprise the Project at the
time of transfer, and to assign all related contracts for the construction of
the Project, to the Company pursuant to the terms of the Sales Agreement dated
as of June 21, 1974 between MP&L and the Company (Sales Agreement), and in
consideration thereof receive from the Company in cash an amount determined in
accordance with Section 2 of the Sales Agreement; and
Whereas, the Company proposes, prior to such transfer of the Project by MP&L to
the Company, to issue and sell to Middle South, and Middle South proposes to
purchase from the Company, 40,000 shares of the common stock, no par value, of
the Company at the price of $1,000 cash per share, for an aggregate cash
purchase price of $40,000,000; and
Whereas, the Company proposes, upon acquisition by the Company of the Project,
to complete the construction thereof and, upon completion of such construction,
to have the Project operated and to make available all power (and the energy
associated therewith) available at the Project pursuant to the terms of the
Availability Agreement between the Company and Arkansas Power & Light Company,
Arkansas-Missouri Power Company, Louisiana Power & Light Company, MP&L, New
Orleans Public Service Inc. and Middle South Services, Inc. dated as of June 21,
1974 and the System Agreement referred to in the Availability Agreement; and
Whereas, Middle South proposes to supply or cause to be supplied to the Company
certain amounts of additional capital under the circumstances herein described;
and
Whereas, the Company proposes to issue and sell from time to time, such amounts
of debt securities, and to the extent necessary or desirable, preferred stock,
to banks, institutions and the public as may be necessary, together with capital
supplied to the Company by Middle South and other funds available to the
Company, to construct the Project, to enable the Project to be operated upon the
completion of the construction thereof and for other corporate purposes;
Now, Therefore, in consideration of the terms and of the agreements hereinafter
set forth, the parties hereto agree with each other as follows:
1.1    The Company shall issue and sell and, at the request of the Company,
Middle South will purchase 40,000 shares of the common stock, no par value, of
the Company at a price of $1,000 per share, for an aggregate cash purchase price
of $40,000,000; proceeds from the sale of such stock will be applied, to the
extent necessary, to the payment of the purchase price of the Project pursuant
to the Sales Agreement.





--------------------------------------------------------------------------------





1.2    The Company shall, subsequent to the date on which the Company shall
acquire the Project from MP&L pursuant to the Sales Agreement, use its best
efforts to construct the Project and place it and maintain it in commercial
operation and, in connection therewith, take such action under this agreement
and before all governmental regulatory authorities as shall be necessary to
enable the Company to do so.
1.3    Middle South shall, subsequent to the date on which MP&L shall transfer
the Project to the Company pursuant to the Sales Agreement, supply or cause to
be supplied to the Company:
(a)such amounts of capital as may be required from time to time by the Company
in order to maintain that portion of the capitalization, as hereinafter defined,
of the Company as shall be represented by the aggregate of the par value of, or
stated capital represented by, the outstanding shares of all classes of capital
stock and the surplus of the Company, paid in, earned and other, if any, at an
amount equal to at least 35% of the capitalization, as hereinafter defined, of
the Company or at such higher percentage as governmental regulatory authorities
having jurisdiction in the premises may require; and


(b)such amounts of capital (in addition to (i) the capital made available to the
Company by Middle South in exchange for shares of its common stock pursuant to
Section 1.1 of this agreement, and (ii) the capital made available to the
Company at any time in question pursuant to the Bank Loan Agreement (as
hereinafter defined) through the issuance by the Company of its Notes
thereunder) as shall be required in order for the Company to continue to own,
and to complete construction of, the Project, to provide for pre-operating
expenses and interest charges of the Company, to permit the commercial operation
of the two nuclear-fueled electric generating units of the Project, to permit
the continuation of such commercial operation after the commencement of such
commercial operation, and to pay in full at their stated maturity dates all
Notes of the Company issued pursuant to the Bank Loan Agreement (as hereinafter
defined), it being understood and agreed that, in connection with the capital
requirements of the Company, nuclear fuel leasing and the entering into by the
Company of industrial development revenue bond financing with respect to
pollution control facilities and the issuance and sale by the Company of debt
securities, and, to the extent necessary or desirable, preferred stock, to
banks, institutions and the public shall constitute some of the means by which
required capital can be made available to the Company.


As used in this Section 1.3 (i) the term “capitalization” of the Company shall
mean, as of any particular time, an amount equal to the sum of the total
principal amount of all indebtedness for borrowed money of the Company,
(exclusive of Short Term Debt) secured or unsecured, then outstanding, and the
aggregate of the par value of, or stated capital represented by, the outstanding
shares of all classes of capital stock of the Company and the surplus of the
Company, paid in, earned and other, if any, and (ii) the terms “indebtedness for
borrowed money of the Company” and “Short Term Debt” shall have the respective
meanings set forth in Subsection 1.1 of the Bank Loan Agreement hereinafter
defined. If, with respect to any amount of capital which Middle South shall, at
any time in question, be obligated to supply directly to the Company, Middle
South and the Company shall fail to agree on the type, or terms, of any
particular security to be issued by the Company and sold to Middle South, then
and in such event, Middle South shall supply such capital to the Company in the
form of a cash capital contribution.
2.1    The performance of the obligations of the Company hereunder shall be
subject to the receipt and continued effectiveness of all authorizations of
governmental regulatory authorities at the time necessary to permit the Company
to perform its duties and obligations hereunder, including the receipt and
continued effectiveness of all authorizations of governmental regulatory
authorities at the time necessary to permit the Company to construct that
portion of the Project then being constructed, to operate the Project or to have
the





--------------------------------------------------------------------------------





Project operated for it (to the extent the Project is then operable), and to
issue and to sell securities then to be issued and sold by the Company to Middle
South or to others for the purpose of securing required capital. The Company
shall use its best efforts to secure and maintain all such authorizations of
governmental regulatory authorities.
2.2    The performance of the obligations of Middle South hereunder shall be
subject to the receipt and continued effectiveness of all authorizations of
governmental regulatory authorities necessary at the time to permit Middle South
at the time to perform its duties and obligations then to be performed
hereunder, including the receipt and continued effectiveness of all
authorizations of governmental regulatory authorities necessary at the time to
permit Middle South at the time to supply or cause to be supplied to the Company
capital pursuant to the provisions of Section 1.3 of this agreement or to permit
Middle South at the time to acquire securities issued and sold to Middle South
by the Company or to permit the making by Middle South at the time of cash
capital contributions to the Company. Middle South shall use its best efforts to
secure and maintain all such authorizations of governmental regulatory
authorities. Middle South shall be unconditionally obligated to perform its
duties and obligations hereunder, subject to the foregoing provisions of this
Section 2.2, (a) whether or not the Company shall have received all
authorizations of governmental regulatory authorities necessary at the time to
permit the Company to perform its duties and obligations under this agreement,
(b) whether or not any such authorizations, continue, at the time, in effect,
and (c) whether or not, at any time in question, the Company shall have
performed its duties and obligations under this agreement.
3.    To the extent that it may legally do so, Middle South and the Company each
hereby irrevocably waives any defense based on the adequacy of a remedy at law
which may be asserted as a bar to the remedy of specific performance in any
action brought against it for specific performance of this agreement by Middle
South, by the Company, by any of the parties to the Bank Loan Agreement dated as
of June 21, 1974 among the Company, the banks named therein and Manufacturers
Hanover Trust Company, as Agent, as the same may from time to time be amended or
supplemented (Bank Loan Agreement), by a trustee under any mortgage or other
debt instrument which Middle South or the Company may, subject to requisite
regulatory authority, enter into, or by any receiver or trustee appointed for
Middle South or the Company under the bankruptcy or insolvency laws of any
jurisdiction to which Middle South or the Company is or may be subject;
provided, however, that nothing herein contained shall be deemed to constitute a
representation or warranty by Middle South or the Company that the respective
obligations of Middle South or the Company under this agreement are, as a matter
of law, subject to the equitable remedy of specific performance.
4.    Middle South shall not be entitled to set off against any obligation under
Section 1.3 of this agreement to supply capital or to cause capital to be
supplied to the Company (i) any indebtedness of the Company to Middle South or
(ii) the amount of any claim by Middle South against the Company, whether or not
arising under this agreement. The foregoing, however, shall not affect in any
other way any rights and remedies of Middle South with respect to any amounts
owed to it by the Company or any such claim by Middle South against the Company.
5.    The invalidity or unenforceability of any provision of this agreement
shall not affect the remaining provisions hereof.
6.    This agreement shall become effective forthwith and shall continue until
all of the Notes issued by the Company under the Bank Loan Agreement, together
with all accrued interest thereon, shall have been paid in full.





--------------------------------------------------------------------------------





7.    This agreement shall be binding upon the parties hereto and their
respective successors and assigns, but no assignment hereof, or of any right to
any funds due or to become due under this agreement, shall in any event relieve
either Middle South or the Company of their respective obligations hereunder.
8.    The agreements herein set forth have been made for the benefit of Middle
South, the Company, the banks which are parties to the Bank Loan Agreement, and
their respective successors and assigns, and no other person shall acquire or
have any right under or by virtue of this agreement.
9.    Middle South and the Company may, subject to the provisions of this
agreement, enter into a further agreement or agreements between Middle South and
the Company, setting forth detailed terms and provisions relating to the
performance by Middle South and the Company of their respective obligations
under this agreement. No agreement entered into under this Section 9 shall,
however, alter to any substantive degree the obligations of either party to this
agreement in any manner inconsistent with any of the foregoing sections of this
agreement.
IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
Middle South Utilities, Inc.
By:      /s/ Donald J. Winfield
Donald J. Winfield
Vice President
Middle South Energy, Inc.
By:       /s/ D.C. Lutken
D. C. Lutken
Vice President








